Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 14, 2021. 
	Applicant has cancelled Claims 1-69, 77, 83, and 88.
	Claims 70-76, 78-82, and 84-87 are pending and under consideration. 
	
Priority
This application is a continuation of application 16/150,179, filed on October 2, 2018, which is a continuation of 15/964,446 filed on April 27, 2018, now U.S. Patent 10,093,900, which is a continuation of 15/865,089 filed on January 8, 2018, now U.S. Patent 9,969,975, which is a continuation of PCT/US2016/055492 filed on October 5, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/297,426 filed on February 19, 2016 and 62/237,394 filed on October 5, 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
1.	Applicant has filed Information Disclosure Statements on June 1, 2021 and September 14, 2021 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Claim Rejections - 35 USC § 112
2. 	The prior rejections of Claim(s) 77, 83, and 88 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdrawn in light of Applicant’s cancellation of the claims, which the Examiner finds persuasive. 


Claim Rejections - 35 USC § 102
3. 	The prior rejection of Claim(s) 70 and 74-75 under 35 U.S.C. 102(a)(1) as being anticipated by Galetto et al (U.S. 2013/0315884), as evidenced by GenBank M94081.1 (July 24, 2016) is withdrawn in light of Applicant’s argument that the disclosures of Galetto et al (‘884) relied upon by the Examiner are identical to the disclosures of Galetto et al (‘883), and per the Interference decisions (U.S. Patent Interference No. 106,117 ("the '117 Interference") and U.S. Patent Interference No. 106,118 ("the '118 Interference")) Galetto ‘883 does not provide adequate written description for inactivation of the TCRalpha gene by integration of a sequence encoding a chimeric antigen receptor (CAR) into the TCRalpha gene by homologous recombination. 

Summary of Decision
We find that the '629 specification [i.e., the Galetto '883 Publication] does not provide sufficient "blaze marks" pointing to integrating a CAR sequence into the TCRa gene leading to inactivation of the gene. While individual elements of the contested limitation can be found within the '629 specification, we find, based on the evidence before us, that one skilled in the art would not have been led to a modified T cell having a CAR sequence that is integrated specifically into the TCRa gene thus inactivating the TCRa.

	The Examiner has re-considered the disclosure of Galetto et al (‘884) in light of the Interference decisions, and a review of the prosecution in application family history of the instant application, and finds Applicant’s arguments persuasive. 
In accordance with the Examiner’s prior statements for reasons for allowance of U.S. Patent 9,899,160, U.S. Patent 9,899,161, U.S. Patent 9,993,501, U.S. Patent 9,950,010, U.S. Patent 9,993,502, U.S. Patent 9,950,011, U.S. Patent 9,969,975, the Examiner iterates that:
Galetto et al (U.S. 2013/0315884; priority to May 25, 2012) is considered relevant prior art for having disclosed a population of genetically-modified human T cells, wherein said population express a cell-surface chimeric antigen receptor and exhibit reduced cell-surface expression of the endogenous T cell receptor (TCR) when compared to unmodified control cells.
additional genetic modification [0105] to the disclosed inactivation and insertion genetic modifications. See also Figure 5, wherein the step of introducing the CAR transgene is distinctly separate from the step of meganuclease-inactivation of the endogenous TRAC gene. Thus, when the specification of Galetto et al is read as a whole, it is not considered to reasonably disclose and/or fairly suggest the concept of: 
i) introducing the CAR transgene into the endogenous inactivated TRAC gene; nor 
ii) that the exogenous nucleic acid encoding a sequence of interest, to be integrated into the meganuclease cleavage site of the targeted endogenous TRAC gene during the meganuclease cleavage and DNA repair steps, is an exogenous nucleic acid encoding a chimeric antigen receptor. 

Claim Rejections - 35 USC § 103
4. 	The prior rejection of Claims 70 and 74-77 under AIA  35 U.S.C. 103 as being unpatentable over Galetto et al (U.S. 2013/0315884; hereafter Galetto-1) in view of GenBank M94081.1 (July 24, 2016), Astrakhan et al (WO 2014/191527, published December 4, 2014; filed May 28, 2014, priority to PA201370303, effective filing date May 31, 2013; of record in IDS of parent applications 15/964,446), and Galetto et al (Expert Opinion Biological Therapy 9(10: 1289-1303, 2009; hereafter Galetto-2) is withdrawn for reasons discussed above. 

5. 	The prior rejection of Claim 78 under AIA  35 U.S.C. 103 as being unpatentable over Galetto et al (U.S. 2013/0315884; hereafter Galetto-1) in view of GenBank M94081.1 (July 24, 2016), Astrakhan et al (WO 2014/191527, published December 4, 2014; filed May 28, 2014, priority to PA201370303, effective filing date May 31, 2013; of record in IDS of parent applications 15/964,446), and Galetto et al (Expert Opinion Biological Therapy 9(10: 1289-1303, 2009; hereafter Galetto-2), as applied to Claims 70 and 74-77 above, and in further view of Cooper et al (U.S. 2014/0349402; published November 27, 2014; effectively filed November 18, 2011) is withdrawn for reasons discussed above.

 	The prior rejection of Claim 71-88 under AIA  35 U.S.C. 103 as being unpatentable over Galetto et al (U.S. 2013/0315884; hereafter Galetto-1) in view of GenBank M94081.1 (July 24, 2016), Astrakhan et al (WO 2014/191527, published December 4, 2014; filed May 28, 2014, priority to PA201370303, effective filing date May 31, 2013; of record in IDS of parent applications 15/964,446), Galetto et al (Expert Opinion Biological Therapy 9(10: 1289-1303, 2009; hereafter Galetto-2), and Cooper et al (U.S. 2014/0349402; published November 27, 2014; effectively filed November 18, 2011), as applied to Claims 70 and 74-78 above, and in further view of Gregory et al (U.S. 2014/0301990; published October 9, 2014; priority to March 21, 2013), Handel et al (Human Gene Therapy 23: 321-329, 2012), and Sather et al (Science Translational Medicine 7(307): 15 pages, 307ra156; September 30, 2015; of record in IDS of parent application 16/150,179) is withdrawn for reasons discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7. 	Claims 70, 72, 74-76, 78-82, and 84-87 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 74-77, 79-80, and 82-84 of copending Application No. 16/150,179 (reference application; U.S. 2019/0194616; claim set filed November 21, 2018). Although the claims at issue are not identical, they are not patentably distinct from each other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to Claim 70, ‘179 claims (claims 74, 82, and 84) a method of producing a genetically-modified human T cell comprising a modified human TCR alpha constant region gene, said method comprising:
a) a step of introducing into said human T cell a first nucleic acid encoding an engineered nuclease that produces a cleavage site at a recognition sequence within said human TCR alpha constant region gene; and
b) a step of introducing a second nucleic acid encoding a chimeric antigen receptor (CAR), wherein the modified T cell expresses a cell-surface CAR.
‘179 claims (claims 75 and 83) wherein the first nucleic acid encoding an engineered nuclease is an mRNA. 
‘179 claims (claim 76) wherein the second nucleic acid encoding the chimeric antigen receptor (CAR) comprises, from 5' to 3':
(i) a 5' homology arm that is homologous to the 5' upstream sequence flanking said cleavage site;

(iii) a 3' homology arm that is homologous to the 3' downstream sequence flanking said cleavage site; 
wherein the sequence of said exogenous polynucleotide is inserted into said human TCR alpha constant region gene at said cleavage site by homologous recombination.
‘179 claims (claim 79) wherein the second nucleic acid encoding the chimeric antigen receptor (CAR) is encoded within a recombinant adeno-associated virus (rAAV) vector.
With respect to Claims 72, 79, and 84, ‘179 claims (claim 80) wherein recombinant AAV vector has AAV6 serotype. 
With respect to Claims 74-76, 80-82, and 85-87, ‘179 claims (claims 74 and 82) the engineered nuclease, to wit, CRISPR, ZFN, TALEN or megaTAL (as disclosed in ‘179 [0048]), recognizes SEQ ID NO:3 in the human TCR alpha constant region gene. 
With respect to Claims 78 and 84, ‘179 claims (claim 77) wherein the exogenous polynucleotide comprises a promoter that drives expression of the CAR.  
Thus, the instantly claimed method is anticipated by and/or an obvious variant of the claimed method in copending application 16/150,179.

8. 	Claims 71, 74, 79, and 84 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 74-77, 79-80, and 82-84 of copending Application No. 16/150,179 (reference application; U.S. 2019/0194616; claim set filed November 21, 2018) in view of Handel et al (Human Gene Therapy 23: 321-329, 2012; of record).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
‘179 does not claim wherein the rAAV vector has an AAV2 serotype, nor is a single-strand AAV vector. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 71, 73, 79, and 84, Handel et al is considered relevant prior art for having taught the genetic modification of human cells using an AAV vector encoding a nuclease, e.g. zinc finger nuclease, and an AAV vector encoding a donor polynucleotide to be inserted at a host cell’s genome target site, said donor polynucleotide comprising 5’ and 3’ flanking homology regions for homologous recombination (Figure 2A). Handel et al illustrate that the 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first AAV viral expression vector, as disclosed by Galetto-1 and/or Astrakhan et al, for a second AAV viral expression vector, e.g. AAV2 or AAV6 serotype, as taught/disclosed by Gregory et al and/or Sather et al, in a method of producing a genetically-modified human T cell with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first AAV viral expression vector for a second AAV viral expression vector, e.g. AAV2 or AAV6 serotype, in a method of producing a genetically-modified human T cell because Gregory et al disclosed that AAV vectors comprising AAV2 or AAV6 serotypes may be used to introduce the artisan’s transgenes into target T cells, Handel et al successfully demonstrated the use of AAV2 serotypes to mediate efficient homologous recombination of a donor template into a human cell genome target site using site-specific nuclease, and Sather et al successfully demonstrated the use of AAV2 and AAV6 serotypes to mediate efficient homologous recombination of a donor template into a primary human T cell genome target site using site-specific meganuclease. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Conclusion
9. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633